                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
___________________________________
                                    )
UNITED STATES OF AMERICA,           )
                                    )
                  Plaintiff,        )
                                    )
      vs.                           )   Criminal No. 1:17-CR-00109 (APM)
                                    )
ADAM DOOST,                         )
                                    )
                  Defendant.        )
___________________________________ )


           DEFENDANT ADAM DOOST’S SUR-REPLY TO GOVERNMENT’S
              OBJECTIONS TO COMBINED RULE 29 AND 33 MOTIONS

       Defendant, ADAM DOOST (“Doost”), by and through his attorneys, SEIDEN NETZKY LAW

GROUP, LLC., hereby submits this sur-reply to the Government’s Opposition to Defendant’s

Combined Federal Rule 33 and 29 Motions and states as follows:


                                      I. INTRODUCTION
       On June 7, 2017, Doost was charged by Indictment (R. 1) with the three counts of Major

Fraud against the United States in violation of 18 U.S.C. §§ 1031(a) and 2; eight counts of Wire

Fraud in violation of 18 U.S.C. § 1343, two counts of False Statement on Loan Application or

Extension in violation of 22 U.S.C. § 2197(n) and 18 U.S.C. § 2; two counts of False Statement

on Loan Application or Extension in violation of 22 U.S.C. § 2197(n); eight counts of Money

Laundering in violation of 18 U.S.C. §§ 1956(a)(1)(B)(i) and 2; and forfeiture allegations under

18 U.S.C. §§ 981(a)(1)(C) and 982(a)(1) and 28 U.S.C. § 2461(c).

       Doost pled not guilty to all charges. After a jury trial, on September 24, 2018, the jury

found Doost guilty of Counts I – XX in the indictment and not guilty of Counts XXI – XXIII after

deliberating for 3.5 days. (R. 53).

                                               1
       Following the jury’s verdict, Defendant filed a motion pursuant to Rules 29 and 33 of the

Federal Rules of Criminal Procedure, seeking entry of judgment of acquittal or, in the alternative,

a new trial. On April 10, 2019, this Court denied in part and deferred in part, Defendant’s Rule 29

and 33 motions until further briefing on the applicability of Sections 2 and 3 of the Wartime

Suspension of Limitations Act 18 U.S.C. § 3287 (“WSLA”) to the charges of false statements and

money laundering. (R. 129).


                                       II. ARGUMENT
   A. Clause 2 of the WSLA Does Not Apply to Toll the Statute of Limitations Since
      Money, or More Narrowly, Loan Proceeds are Not “Real or Personal Property”

       The Government contends that Clause 2 of the WSLA applies to toll the statute of

limitations for Counts XII – XIII and XIV – XV, which charge False Statements on a Loan

Application or Extension in violation of 22 U.S.C. § 2197(n) and Counts XVI – XXIII which

charge Money Laundering in violation of 18 U.S.C. §§ 1956(a)(1)(B)(i). However, Clause 2 of the

WSLA is not nearly as broad as the Government contends. The plain language of the WSLA,

including Clause 2, and its enacting purpose, which was to curb the fraudulent procurement of war

surplus “real or personal property,” does not apply to money or loan proceeds.

       Clause 2 of the WSLA tolls the statute of limitations for any offense “committed in

connection with the acquisition, care, handling, custody, control or disposition of any real or

personal property of the United States.” (emphasis added). The current language codified in

Clause 2 of the WSLA was added, by amendment, to deal “with offenses connected with the

handling of property under the Surplus Property Act of 1944, 58 Stat. 781.” United States v.

Grainger, 346 U.S. 235, 246 (1953). The intent and purpose of which was “to facilitate and

regulate the orderly disposal of surplus property of the United States, including the giving of an

opportunity to returning veterans to establish themselves in business, agriculture, or professional

                                                2
life.” United States v. Weaver, 207 F.2d 796, 798 (5th Cir. 1953); United States v. Guzzone, 168

F. Supp. 711, 714 (E.D.N.Y. 1958 (“[t]he object of the Surplus Property Act was to restrict the

sale of property to veterans for their use”) (emphasis added).

       Looking to the plain language codified in Clause 2, the natural reading of the statute is even

narrower than the language used in cases discussing the purposes of Surplus Property Act, supra.

Section 2 enumerates only “real or personal property” and not an all-encompassing term

“property.” Thus, money or loan proceeds are not contained within the definitions of “real or

personal property.” E. Sav. Bank, FSB v. Papageorge, 31 F. Supp. 3d 1, 20 (D.D.C. 2014) (“[t]he

definition of chattel includes real or personal property; money is excluded”) (emphasis added);

United States v. Johnson, 875 F.3d 360, 367 (7th Cir. 2017) (holding “real or personal property”

did not include intangible economic loss under the Animal Enterprise Terrorism Act, 18 U.S.C. §

43). These interpretations are consistent with the plain reading of the statute and the purposes for

which Clause 2 was added—the disposal of tangible real or personal property. United States v.

Lurie, 222 F.2d 11, 15 (7th Cir. 1955) (holding that as to Clause 2 of the WSLA, “Congress was

thinking about the disposition of surplus property when it passed the amendment”). These

interpretations are consistent with Clause 2’s limiting terms “acquisition, care, handling, custody,

control or disposition” which signify that the clause references tangible “real or personal property”

and not money or loan proceeds.

       Assuredly, The Surplus Property Act did not contemplate disposing of surplus money or

loan proceeds after the war effort. Had Congress intended for Clause 2 to apply to all forms of

property, including money, it would have legislated so, as it did in other statutes such as 18 U.S.C

§ 641—the underlying offense in the case for which the Government cites in United States v.




                                                 3
Chamberlain, No. 5:14-CR-128-2-H, 2018 WL 2994280 (E.D.N.C. June 14, 2018). The relevant

portion of 18 U.S.C § 641 reads as follows:

         Whoever embezzles, steals, purloins, or knowingly converts to his use or the use of
         another, or without authority, sells, conveys or disposes of any record, voucher,
         money, or thing of value of the United States or of any department or agency
         thereof, or any property made or being made under contract for the United States
         or any department or agency thereof. (emphasis added).
         In Chamberlain, the court’s flawed conclusion that Clause 2 applied to “funds” was based

on United States v. Arnold, 991 F.Supp.2d 1307 (S.D. Ga. 2014). In Arnold, the court took to

understand that the all-inclusive wording of 18 U.S.C § 641, somehow, fit within the narrow

definitions of “real or personal property” enumerated in Clause 2.1 Id. (stating that “[o]ffenses

under 18 U.S.C. § 641 fall under WSLA ‘as they involve the acquisition, control, or disposition of

United States personal property’”); see also 18 U.S.C § 1361 (“whoever willfully injures or

commits any depredation against any property of the United States, or of any department or agency

thereof, or any property which has been or is being manufactured or constructed for the United

States, or any department or agency thereof, or attempts to commit any of the foregoing offenses,

shall be punished . . .”).

         Congress did not include “money” or “any property” in the WSLA but specifically

enumerated only “real or personal property.” Since the WSLA is an exception to the statute of

limitations, Clause 2 must be construed in favor of repose. Kellogg, 135 S. Ct. at 1978. To accept

a broader interpretation of Clause 2 “would require [the Court] to expand the scope of the


1
  Under 18 U.S.C § 641, the Government must prove that “(1) that the money or property described in the
indictment belonged to the United States or an agency thereof and had a value in excess of [$1,000] at the time
alleged; (2) that the property lawfully came into the possession or care of the defendant, and the defendant
fraudulently appropriated the money or property to his own use or the use of others; and (3) that the defendant did so
knowingly and willfully with the intent either temporarily or permanently to deprive the owner of the use of the
money or property so taken.” Arnold, 991 F. Supp. 2d at 1311 (emphasis added). In further contrast, the false
statement and money laundering charges, here, do not “require that a defendant actually obtain money from the
United States, an element of the crime prohibited by 18 U.S.C. § 641 is that a defendant actually embezzled “any
record, voucher, money or thing of value of the United States.” United States v. Verclas, No. GJH-18-160, 2019 WL
95148, at *5 (D. Md. Jan. 3, 2019).

                                                          4
Suspension Act beyond any court’s previous constructions of the statute.” United States v. DeLia,

906 F.3d 1212, 1221 (10th Cir. 2018) (holding the WSLA should be narrowly construed and “any

ambiguity should be interpreted in favor of repose”) citing Kellogg, 135 S. Ct. at 1978.

       Lastly, and most importantly, the Supreme Court has already directly spoken to the narrow

breadth of Clause 2 in Kellogg. There, the Supreme Court discussed each of the three clauses in

the WSLA, their respective functions, and Congress’ intent in enacting them:

       Congress expanded the statute's coverage beyond offenses “involving defrauding
       or attempts to defraud the United States” [Clause 1] to include other offenses
       pertaining to Government contracts [Clause 3] and the handling and disposal of
       Government property.” [Clause 2]

Id. at 1975. (emphasis added).

       The Supreme Court has made clear that Clause 2 does not apply to the “handling and

disposal of” money or loan proceeds but only tangible “real or personal property.” This is

consistent with the logical reading of the WSLA, Congress’ intention, and the Supreme Court’s

interpretations.

       Accordingly, Clause 2 of the WSLA does not apply to money or loan proceeds, as pertinent

here, and the Government’s indictment was untimely. Thus, as a matter of law, the false statements

and money laundering counts should be subject to acquittal as they are time barred.

           a. In the Alternative, Clause 2 Does Not Apply Because Title to the Loan
              Proceeds Passed Upon Execution of the OPIC Promissory Note

       “Where a loan is made upon a promissory note, title to the proceeds passes to the borrower

when he signs the note.” State v. Gillespie, 41 Wash. App. 640, 645 (1985) citing UCC § 3-201;

see also State v. Berman, 50 Wash. App. 125, 131 (1987). Even absent disbursal of the loan

proceeds, the fact that “title to [a promissory note] could pass by delivery without indorsement is

settled beyond dispute.” Meuer v. Phoenix Nat. Bank, 94 A.D. 331, 334, 88 N.Y.S. 83, 86 (App.



                                                5
Div. 1904). Thus, “[t]o conclude that the forged indorsement was sufficient to pass legal title, but

insufficient to transfer the right of the payee to collect the proceeds, would deprive the transfer of

‘title’ of all significance except as regards the right to retain a scrap of worthless paper.” United

States v. Guar. Tr. Co. of New York, 293 U.S. 340, 348 (1934).

       Here, Doost signed the OPIC Promissory Note before making any of the alleged false

statements or alleged money laundering. Thus, title to the loan proceeds had passed to Doost before

any alleged offense was committed in connection with the “acquisition, care, handling, custody,

control or disposition of any real or personal property of the United States.” Since there was no

offense committed when Doost signed the note and acquired title to the loan proceeds, the WSLA

does not apply and the Government’s indictment was untimely. Thus, as a matter of law, the false

statements and money laundering counts should be subject to acquittal as they are time barred.

   B. Clause 3 Does Not Apply Since the Purposes of OPIC’s Private Investments and
      Doost’s Marble Mine Were Not Connected to or Related to Any Prosecution of War
      or Authorized Use of Military Force

       The Government contends that Clause 3 of the WSLA applies to toll the statute of

limitations because Doost, a private civilian, contracted to receive funds from OPIC to be used in

a private marble mining endeavor, that happened to be located in Afghanistan. Doost did not take

on any responsibilities, or contractual obligations, to the United States Government for the

purposes of prosecuting war or that was in any way connected with any Authorized Use of Military

Force. Doost’s marble endeavor was purely private. Further, Doost’s funds were loaned from the

Overseas Private Investment Corporation. Thus, OPIC’s goal, as is any corporation’s, was to make

money. More simply, the overall arching purpose for which OPIC granted a loan to Equity Capital

Management (“ECM”) was a return on a private investment, a purely private endeavor. Lastly,




                                                  6
Doost’s mining operation was in pursuit of peace, not war, and was not connected to any

Authorized Use of Military Force.

         The enacting legislation which provided the for Authorized Use of Military Force in

Afghanistan states as follows: the “President is authorized to use all necessary and appropriate

force against those nations, organizations, or persons he determines planned, authorized,

committed, or aided the terrorist attacks that occurred on September 11, 2001, or harbored such

organizations or persons, in order to prevent any future acts of international terrorism against the

United States by such nations, organizations or persons.” Pub. L. No. 107–40, 115 Stat. 224. The

purpose of declaring a war or for authorizing the use of military force, is not only to define precise

objectives, but also to:


         make it known of or certain that the war was not a private undertaking but was to
         be waged by the will of both peoples or of the heads of the peoples. On this fact
         were based the special features which are not part of a war against pirates, or of one
         that a king wages against his subjects....

         United States v. Prosperi, 573 F. Supp. 2d 436, 451 (D. Mass. 2008) citing HUGO

GROTIUS, THE LAW OF WAR AND PEACE 292–293 (Classics Club: Walter J. Black, Inc.

1949).

         Doost’s marble mining operation had absolutely nothing to do with the use of “force

against nations, organizations, or persons” that “planned, authorized, committed, or aided the

terrorist attacks that occurred on September 11, 2001.” Prosperi, 573 F. Supp. 2d at 451. Any

nominal effect that Doost’s private endeavor to build and grow a marble mine may have had on

the use of force, was merely collateral. It cannot be said that any private business venture in

Afghanistan which received OPIC funds, during an Authorized Use of Military Force, happens to

be connected with or related to the use of force due to mere proximity. This reasoning would



                                                   7
certainly expand the scope of the WSLA beyond the intentions of Congress. As the Supreme Court

noted in Kellogg, Clause 3 is properly attuned to “Government contracts” which supply goods or

services that support the military, not private investment vehicles for which a Government agency

seeks a return on investment. Kellogg, 135 S. Ct. at 1975.

        The definitions of “war” support the above contentions. “[A state of war] exists whenever

there is a resort to armed force between States or protracted armed violence between governmental

authorities and organized armed groups or between such groups within a State.” Prosperi, 573 F.

Supp. 2d at 451 citing Prosecutor v. Tadic, Judgment, Case No. IT–94–1–A, ¶ 70. (International

Criminal Tribunal for Former Yugoslavia (ICTY) App. Chamber, July 15, 1999); see also THE

OXFORD ENGLISH DICTIONARY 887 (2d ed. 1989) (“War: ‘Hostile contention by means of

armed forces, carried on between nations, states, or rulers, or between parties in the same nation

or state; the employment of armed forces against a foreign power, or against an opposing party in

the state.’”).

        Doost’s business operations in Afghanistan wholly lack any indications of the pursuit

violence, force, or armed conflict. To the contrary, Doost was a peacemaker clothed with nothing

but the private pursuit of a business endeavor. Contra United States v. Wilson, No. 2:18-CR-00136,

2018 WL 5260806, at *3 (W.D. La. Oct. 22, 2018) (finding Clause 3 to apply there was “a rational

nexus” between [defendant’s] conduct and war-time activities at Fort Polk. As stated by the

government, Fort Polk is a military installation of the United States Army. The Fort Polk JRTC

prepares, deploys, sustains and redeploys trained and ready forces of the U.S. Army, including

active duty, National Guard and the Army Reserve”) (emphasis added).

        Here, there was no “rational nexus” between Doost’s conduct and the Authorized Use of

Military Force. The marble mine was a wholly private entity employing private citizens to perform



                                                8
purely private tasks. The marble mine did not train or prepare combatants for the purposes of

employing any force and was not connected to supplying services or goods towards any war

efforts. In line with this reasoning are all of the cases cited by the Government in which there was

a direct relationship to the war effort. United States v. Sack, 125 F.Supp. 633 (S.D.N.Y 1954)

(“furnishing of false financial statements to the War Contracts Price Adjustment Board in

connection with renegotiation” fell under Clause 3 of the WSLA); United States v. Jucutan, 756

F. App'x 691, 692 (9th Cir. 2018) (defendant had “contracted with the Army Reserve to administer

its recruiting assistance program, AR-RAP” thus “AR-RAP had a direct connection with or

relationship to the use of the Armed Forces”); United States v. Guerrero, Case No. 1:15-cr-00050

(D. Guam 2016) (“the offenses charged in the Indictment are committed in connection with a

contract between the U.S. Army National Guard Bureau and a company called Document &

Packaging Brokers, Inc. (“Docupak”). Docupak administers the Guard Recruiting Assistance

Program, known as G-RAP, which is connected with or related to the authorized use of the Armed

Forces”); United States v. Melendez-Gonzalez, 892 F.3d 9, 12 (1st Cir. 2018) (same); United States

v. Costas-Torres, 255 F. Supp. 3d 322, 325 (D.P.R. 2017) (same); United States v. Reppart, No.

4:15 CR 189, 2015 WL 6437192, at *1 (N.D. Ohio Oct. 22, 2015) (same).

       In sum, counsel for Defendant has been unable to find one case that has held that purely

private citizens who performed purely private business activities, unconnected with supplying

services or goods to support the war effort, falls under Clause 3 of the WSLA. To the contrary, all

of the cases that have provided analyses under Clause 3, and cited by the Government, found

conduct sufficient under Clause 3 only since the contracts were directly connected or related to

supplying the Army, thus, having a relationship to the Authorized Use of Military Force. For these




                                                 9
reasons, the WSLA does not apply to the untimely charges of false statements and money

laundering, and those counts should be dismissed.

    C. Doost’s Trial Counsel Was Ineffective as Evidenced by the Court’s Conclusion that
       Clause 1 of the WSLA Did Not Apply and the Court’s Interest in Further Briefing
       Regarding Clauses 2 and 3

        Had Doost’s counsel performed thorough and proper legal research, rather than relying on

the face of WSLA, he would have found that Clause 1 of the WSLA did not apply since that

conclusion required an “elements test” analysis, as stated in DeLia and other cases.2 Had trial

counsel looked to District of Columbia and Supreme Court precedent interpreting Clause 2 of the

WSLA he would have understood that “real or personal property” was a much narrower term

which does not include “money.” Further, that the Supreme Court had interpreted Clause 2 as

relating to the “handling and disposal,” not of money, but of tangible personal property. Lastly,

trial counsel did not attempt any research as to the application of Clause 3.3 For these reasons,

Doost received ineffective assistance of counsel. Trial counsel’s performance fell below an

objective standard. This deficient performance prejudiced Doost in having to go forward with trial,

and before a jury, with twelve counts attached to his indictment that were ultimately untimely.

United States v. Clarridge, 811 F.Supp. 697, 702 (D.D.C. 1992).



                                             III. CONCLUSION
        For the reasons set forth above, the WSLA does not apply to the charges of false statements

or money laundering. Trial counsel’s failure to challenge the untimely charges, which would have



2
  “In my analysis, I believed that subdivision (1) was applicable to Counts 16-23 (Money Laundering) because the
unlawful specified activity element for money laundering was based on the wire fraud counts, which I believed
satisfied the fraud element. So, my view was if the government failed to prove wire fraud, then they could not prove
up the essential elements of the money laundering counts.” Exhibit 1, p. 4.
3
  “I did not conduct an analysis on subdivision (3) as being applicable having believed that subdivision 1 and/or 2
were applicable.” Exhibit 1, p. 5.

                                                        10
resulted in the dismissal of twelve counts, prejudiced Doost in violation of his Sixth Amendment

right to competent counsel. Accordingly, Doost should be subject to acquittal on all counts of false

statements and money laundering and awarded a new trial.


Dated: May 1, 2019                                           Respectfully submitted,


                                                             /s/ Glenn Seiden
                                                             Glenn Seiden
                                                             SEIDEN NETZKY LAW GROUP, LLC
                                                             333 S. Wabash Avenue – Suite 2700
                                                             Chicago, Illinois 60604
                                                             Telephone: 312-236-3060
                                                             Fax: 312-236-3061
                                                             Email: gseiden@snlgllc.com




                                     Certificate of Service
       I, Glenn Seiden, do hereby certify under penalties of law that in accordance with
Fed.R.Civ.P.5 and the General Order on Electronic Case Filing (ECF), I caused a copy of the
above-titled motion to be served upon the all the named attorneys of record by CM/ECF filing
methods on this the 1st day of May, 2019.

                                                             /s/ Glenn Seiden
                                                             Glenn Seiden




                                                11
